Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 1 of 15




                                                                    Exhibit
                                                                              exhibitsticker.com




                                                                      13
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 2 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 3 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 4 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 5 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 6 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 7 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 8 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 9 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 10 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 11 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 12 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 13 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 14 of 15
Case 1:20-cv-07628-PAC Document 15-13 Filed 09/18/20 Page 15 of 15
